Citation Nr: 1313874	
Decision Date: 04/25/13    Archive Date: 05/03/13

DOCKET NO.  02-21 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for small bowel resection due to adhesions associated with left salpingo-oophorectomy with a history of uterine fibroids and endometriosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. H. Stubbs, Counsel



INTRODUCTION

The Veteran served on active duty from February 1981 to January 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO granted entitlement to service connection for small bowel resection due to adhesions, with a temporary 100 percent rating effective February 15, 2008 through May 31, 2008; effective April 1, 2008, the RO provided a noncompensable evaluation.  In a May 2009 rating decision, the RO provided an effective date of January 2, 2007, for service connection of adhesions of the bowel.

This appeal was previously before the Board in August 2012.  The Board remanded the claim so that the Veteran could be scheduled for a VA examination.  The case has been returned to the Board for further appellate consideration.


FINDING OF FACT

On March 21, 2013, prior to the promulgation of a decision on the appeal, the Board received notification from the Veteran that she wished to withdraw the appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn her appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


